Citation Nr: 0021989	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  98-17 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependent's Educational Assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1930 to June 1957.  
He was a prisoner of the Japanese from December 23, 1941 to 
September 6, 1945.  The appellant is the widow of the 
veteran.

This appeal arose from a December 1996 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  


FINDINGS OF FACT

1.  The appellant has not shown by competent medical evidence 
that the cause of the veteran's death can be related to his 
period of service, to include his status as a prisoner of 
war.

2.  The veteran was not totally disabled at the time of 
death, nor was his cause of death service-connected.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellant lacks legal entitlement under the law for 
Dependent's Educational Assistance.  38 U.S.C.A. § 5107(a), 
Chapter 35 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If she has not 
presented a well grounded claim, her appeal must fail and 
there is no duty to assist her further in the development of 
her claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that her claim is not well grounded.

To establish service connection for the cause of the 
veteran's death, the evidence must show a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and cardiovascular disease becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

If a veteran is a former prisoner of war and was interned or 
detained for not less than 30 days, the residuals of beriberi 
(to include beriberi heart disease) shall be service-
connected if they manifest to a degree of 10 percent or more 
at any time after discharge or release from active duty, even 
if there is no record of such disease during service.  38 
C.F.R. § 3.309(c) (1999).  For the purposes of this section, 
the term beriberi heart disease includes ischemic heart 
disease in a former prisoner of war who had experienced 
localized edema during captivity.  See Note, 38 C.F.R. 
§ 3.309(c) (1999)

The veteran's death certificate revealed that his cause of 
death was cardiac arrest/arteriosclerotic heart disease 
(ASHD).  No autopsy was performed.

A review of the veteran's service medical records showed no 
complaints of or treatment for a heart disorder.  There was 
also no objective evidence of localized edema experienced 
during his period of captivity.  

In October 1952, the veteran filed an Application for Living 
Ex-Prisoner of War Compensation for Compulsory Labor and/or 
Inhumane Treatment with the War Claims Commission.  He 
indicated that he had been forced to engage in hard labor as 
a prisoner, being used to unload coal and work on warhsips.  
He stated that he had had weak lungs ever since exposure to 
coal dust.  However, he did not indicate that he had 
experienced any heart trouble or localized edema during his 
time as a prisoner.  Documents translated from Japanese 
described his transfers; they did not refer to any medical 
conditions or treatment.

The veteran was hospitalized at a private facility between 
August 1 and 17, 1983.  At that time, the diagnoses were 
urinary tract infection; prostatic hyperplasia and 
hypertrophy without obstruction; right bundle branch block 
with left anterior fascicular block with multifocal PVC's, 
old myocardial infarction; past cerebral vascular accident 
with partial left-sided paralysis; and atrial fibrillation 
and intermittent ventricular tachycardia.  

He was re-hospitalized at a private facility between October 
and November 1984.  The principle diagnosis was recurrent 
pulmonary embolization.  He was also diagnosed with left 
lower lobe pneumonia; chronic congestive heart failure; and 
chronic bronchitis.  A VA aid and attendance examination 
performed in October 1984 had shown flexion contractures of 
the left arm and left leg.

After a careful review of the evidence, it is found that the 
appellant has failed to submit a well grounded claim for 
service connection for the cause of the veteran's death.  The 
death certificate indicated that the veteran had died of 
cardiac arrest/ASHD.  There was no suggestion in the service 
medical records that the veteran had suffered from a cardiac 
condition or ASHD in service, nor was there any indication 
that this condition developed to a compensable degree within 
one year of his separation.  In fact, the first notation 
concerning this disorder was not made until the mid-1980's, 
approximately 30 years after his discharge.  The appellant 
has also alleged that the privations suffered by the veteran 
during his time has a POW contributed to the development of 
the cardiac disease that ultimately caused his death.  
However, while the veteran was a POW of the Japanese, there 
is no indication in the objective record that he suffered 
from wet beriberi or had experienced swelling of the legs and 
feet (i.e., localized edema) during his time in captivity.  
Therefore, the appellant has not presented any objective 
medical evidence of a link between the veteran's period of 
service, to include his time as a POW, and the cardiac 
arrest/ASHD that resulted in his death.  While she believes 
that such a connection exists, she is not competent, as a 
layperson, to render an opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As a 
consequence, it is found that the appellant has failed to 
present evidence of a well grounded claim for service 
connection for the cause of the veteran's death.


II.  Entitlement to Dependent's 
Educational Assistance under 38 U.S.C.A. 
Chapter 35

A surviving spouse is entitled to dependent's educational 
assistance under 38 U.S.C.A. Chapter 35 if the following 
conditions are met:

(a) General.  Basic eligibility exists if 
the veteran:

	(1) Was discharged from service 
under conditions other than dishonorable, 
or died in service; and

	(2) Has a permanent total service-
connected disability; or

	(3) A permanent total service-
connected disability was in existence at 
the date of the veteran's death; or

	(4) Died as a result of a service-
connected disability

The concept of well groundedness has been limited to the 
character of the evidence submitted by the claimant.  In 
those cases where the law and not the evidence is 
dispositive, the claim should be denied on the basis that 
there is an absence of legal merit or that the claimant lacks 
legal entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

In the instant case, the appellant has requested that she be 
awarded dependent's educational assistance as the surviving 
spouse of the veteran.  However, at the time of his death, a 
permanent total service-connected disability was not in 
existence.  Furthermore, service connection for the cause of 
the veteran's death has not been established.  Therefore, it 
is found that the appellant has not established entitlement 
under the law to the benefit sought.  Under the 
circumstances, this claim must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependent's educational assistance is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



